Citation Nr: 0214115	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  96-06 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia




THE ISSUE

Entitlement to service connection for an upper back disorder.



ATTORNEY FOR THE BOARD

W. Yates, Counsel








INTRODUCTION

The veteran served on active duty from September 1977 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 RO decision which denied 
service connection for a back disorder (the file shows the 
claimed condition is in the upper back).  In February 1998, 
the Board remanded the case for additional development.


FINDINGS OF FACT

The veteran has an upper back disorder, last diagnosed as 
post-traumatic myofacial pain syndrome of the left scapular 
region, which began duing his active service.


CONCLUSION OF LAW

An upper back disorder, last diagnosed as post-traumatic 
myofacial pain syndrome of the left scapular region, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming service connection for an upper back 
disorder.  Specifically, he alleges that he injured his upper 
back during active duty, and that the residuals of that 
injury have continued ever since.  Through correspondence, 
the RO rating decision, the statement of the case, and 
supplemental statements of the case, the veteran has been 
notified with regard to the evidence necessary to 
substantiate his claim.  Pertinent medical records have been 
obtained, and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§ 3.159).   

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

The veteran served on active duty from September 1977 to 
November 1994.  A review of his service medical records 
reveals that in October 1980 he was seen for a complaint of 
back pain (area of back not specified) and the assessment was 
mild muscle strain.  In June 1981, he was seen for pain at 
the base of the left scapula.  In April 1982, he was seen for 
an upper back muscle sprain.  In November 1994, the veteran 
complained of pain in the upper back area near the left 
scapula.  He reported trauma to that area 12 years earlier 
when he was thrown against a missile rack.  He said the area 
had been sore since then but was worse recently.  Current 
assessments included muscle spasm of this area secondary to 
trauma.  

In December 1994, the veteran filed a claim seeking service 
connection for a back disorder (shown to involve the upper 
back).

Post-service medical records from 1995 to 1996 indicate the 
veteran was seen multiple times for complaints of pain 
located in the left scapula area of the upper back; history 
included falling on a missile in 1982; and assessments 
included myofascial pain of this area.

In October 1998, the veteran underwent a VA examination.  As 
to a back problem, the veteran referred to the area in his 
upper back near the left shoulder blade.  The examinater 
noted the veteran's in-service treatment.  The current 
diagnosis was post-traumatic myofacial pain syndrome of the 
left scapular region.  The VA examiner indicated that he had 
examined the veteran, reviewed his claims folder, including 
service medical records, and concluded that the veteran's 
current upper back condition was related to an injury 
incurred during his service.  

Given the veteran's upper back problems (in the area of the 
left shoulder blade) during service and periodically 
thereafter, there is a continuity of symptoms from the time 
of service to the present.  38 C.F.R. § 3.303(b).  The doctor 
at the recent VA examination diagnosed the upper back 
condition as post-traumatic myofacial pain syndrome of the 
left scapular region, and opined that this condition was 
related to service.  This condition appears to be a chronic 
disability, not just a subjective complaint of pain.  With 
consideration of the benefit-of-the-doubt rule (38 U.S.C.A. § 
5107(b)), the Board finds that this upper back condition was 
incurred in service, warranting service connection.


ORDER

Service connection for an upper back disorder, last diagnosed 
as post-traumatic myofacial pain syndrome of the left 
scapular region, is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

